        CASE 0:10-cr-00324-PJS-JSM Doc. 268 Filed 12/29/20 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 UNITED STATES OF AMERICA,                              Case No. 10‐CR‐0324(3) (PJS/JSM)

                       Plaintiff,

 v.                                                                ORDER

 KONATA JELANI HILL,

                       Defendant.

       Andrew R. Winter, UNITED STATES ATTORNEY’S OFFICE, for plaintiff.

       Lee R. Johnson, JOHNSON & GREENBERG PLLP, for defendant.

       Defendant Konata Jelani Hill is serving a 120‐month sentence after pleading

guilty to conspiring to distribute cocaine and cocaine base. This matter is before the

Court on Hill’s motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). For

the reasons that follow, Hill’s motion is denied.

       Under § 3582(c)(1)(A)(i), a court may reduce a defendant’s term of imprisonment

if, “after considering the factors set forth in section 3553(a) to the extent that they are

applicable,” the court finds that “extraordinary and compelling reasons warrant such a

reduction” and “that such a reduction is consistent with applicable policy statements

issued by the Sentencing Commission[.]” The Sentencing Commission has issued

U.S.S.G. § 1B1.13, a policy statement that governs motions under § 3582(c)(1)(A).

Section 1B1.13 was issued when the Bureau of Prisons had the sole authority to bring
        CASE 0:10-cr-00324-PJS-JSM Doc. 268 Filed 12/29/20 Page 2 of 6




motions for release under § 3582(c)(1)(A). Unfortunately, § 1B1.13 has not been

updated to reflect that, as a result of the 2018 First Step Act, defendants now have the

ability to bring such motions directly.

       This anomaly has given rise to a debate concerning whether and to what extent

§ 1B1.13 applies to motions filed by defendants, with several circuits recently holding

that § 1B1.13 applies only to motions filed by the Bureau of Prisons, and not to motions

filed by defendants on their own behalf. See United States v. McCoy, 981 F.3d 271, 280–84

(4th Cir. 2020); United States v. Jones, 980 F.3d 1098, 1108–11 (6th Cir. 2020); United States

v. Gunn, 980 F.3d 1178, 1180–81 (7th Cir. 2020); United States v. Brooker, 976 F.3d 228, 234

(2d Cir. 2020). The Eighth Circuit has not yet addressed this issue. In the absence of

clarification from the Eighth Circuit, the Court will treat § 1B1.13 as providing useful

guidance about how the Court should exercise its discretion under § 3582(c)(1)(A), but

the Court will not treat its provisions as binding.

       In arguing that “extraordinary and compelling reasons” justify his release under

§ 3582(c)(1)(A)(i), Hill points to four things: his health, his rehabilitation, the COVID‐19

outbreak at FCI Sandstone, and the proximity to his release date.

       Hill’s only health concern is childhood asthma. Hill concedes that he “cannot

claim he suffers from moderate to severe asthma” but maintains that his childhood

asthma increases the risk of severe illness from COVID‐19. ECF No. 266 at 16. To



                                              -2-
        CASE 0:10-cr-00324-PJS-JSM Doc. 268 Filed 12/29/20 Page 3 of 6




substantiate this claim, Hill argues that even though his childhood asthma long ago

disappeared, “the tendency towards asthma is still there.” Id. at 17. But Hill’s medical

records confirm that he has had no issues with asthma in the past 30 years. See ECF

No. 267, Exs. 7, 8. The fact that Hill suffered from childhood asthma decades ago is not

an extraordinary and compelling reason justifying his release. See § 1B1.13, cmt.

n.1(A)(ii) (noting a medical condition must “substantially diminish[] the ability of the

defendant to provide self‐care” in order to justify a sentence reduction); Porter‐Eley v.

United States, No. 4:16‐cr‐89, 2020 WL 3803030, at *3 (E.D. Va. July 6, 2020) (denying

release when defendant had childhood asthma that was now under control), appeal

docketed, No. 20‐7081 (4th Cir. July 23, 2020); United States v. Santiago, No. 2:16‐CR‐174‐

JVB‐JEM, 2020 WL 3396899, at *2–3 (N.D. Ind. June 19, 2020) (declining to consider

childhood asthma as a medical condition warranting release when defendant stated he

was “no longer affected by it”); United States v. Belle, 457 F. Supp. 3d 134, 139–40

(D. Conn. 2020) (denying release when defendant had “not suffered ‘an asthma

exacerbation in years’”).

       Hill next argues that his rehabilitation supports his release. The Court

recognized at sentencing that Hill had “done a great job turning [his] life around.” ECF

No. 256 at 12:23–24. Hill’s progress has continued while in prison, where he has

completed educational courses and drug‐abuse programming. The Court once again



                                             -3-
           CASE 0:10-cr-00324-PJS-JSM Doc. 268 Filed 12/29/20 Page 4 of 6




commends Hill for his serious commitment to improving his life. But the law is clear

that “[r]ehabilitation of the defendant alone shall not be considered an extraordinary

and compelling reason.” 28 U.S.C. § 994(t); see also United States v. Fine, No. 19‐3485,

2020 WL 7266228, at *2 (8th Cir. Dec. 11, 2020).

       Hill points to the COVID‐19 outbreak at FCI Sandstone as an additional factor

justifying his release. As of this writing, 89 inmates at FCI Sandstone—10% of the

inmate population—and 17 staff have COVID‐19.1 Those numbers are not great, but

Hill does not suffer from any conditions that put him at heightened risk from the

outbreak. Hill’s general concern about the outbreak at FCI Sandstone, though

understandable, “applies to literally every person who is now incarcerated” at the

facility and provides no basis for his release. United States v. Doss, No. 15‐CR‐0106(4)

(PJS/SER), 2020 WL 6503404, at *1 (D. Minn. Nov. 5, 2020); see also United States v.

Wright, No. 17‐cr‐0301 (WMW/DTS), 2020 WL 7334412, at *5 (D. Minn. Dec. 14, 2020)

(“‘The mere presence of COVID‐19 in a particular prison cannot justify compassionate

release—if it could, every inmate in that prison could obtain release.’” (citation

omitted)). In addition, other courts have recently denied motions for compassionate

release based on the outbreak at FCI Sandstone where—as is the case here—the


       1
        Federal Bureau of Prisons, COVID‐19 Coronavirus,
https://www.bop.gov/coronavirus/index.jsp (last visited Dec. 29, 2020); Federal Bureau
of Prisons, FCI Sandstone, https://www.bop.gov/locations/institutions/sst/ (last visited
Dec. 29, 2020) (stating that there are 858 inmates).

                                            -4-
        CASE 0:10-cr-00324-PJS-JSM Doc. 268 Filed 12/29/20 Page 5 of 6




defendant’s health concerns were being properly managed. See United States v. Pfeiffer,

No. 07‐244 (DWF), 2020 WL 7425267 (D. Minn. Dec. 18, 2020) (denying motion for

release despite 229 active COVID‐19 cases at FCI Sandstone because the defendant’s

health issues were fully managed); United States v. Chavez‐Cruz, No. 4:14‐CR‐40021‐01‐

KES, 2020 WL 7390493, at *4 (D.S.D. Dec. 16, 2020) (denying motion for release despite

239 cases because the defendant’s health conditions “are appropriately managed at FCI

Sandstone, [and] the facility is engaged in strenuous efforts to protect inmates against

the spread of COVID‐19”).

       Finally, Hill argues that he has served the vast majority of his sentence and he

will soon be eligible for home confinement. Hill cites United States v. Rivera, 466 F.

Supp. 3d 310 (D. Conn. 2020), and United States v. Rodriguez, 451 F. Supp. 3d 392 (E.D.

Pa. 2020), as two cases in which courts cited proximity to release date as a factor

supporting a sentence reduction. In both Rivera and Rodriguez, however, the defendants

had serious health conditions that made them vulnerable to COVID‐19. Hill does not.

That Hill has served most of his sentence, without more, does not justify compassionate

release under § 3582(c)(1)(A).

       Because Hill has not demonstrated an “extraordinary and compelling reason[]”

justifying his release—whether his arguments are considered individually or

together—his motion is denied.



                                            -5-
       CASE 0:10-cr-00324-PJS-JSM Doc. 268 Filed 12/29/20 Page 6 of 6




                                        ORDER

      Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT defendant’s motion for release [ECF No. 266] is

DENIED.


 Dated: December 29, 2020                    s/Patrick J. Schiltz
                                             Patrick J. Schiltz
                                             United States District Judge




                                           -6-
